Exhibit 10.107

EXECUTION

AMENDMENT NO. 1
TO MASTER REPURCHASE AGREEMENT

Amendment No. 1 to Master Repurchase Agreement, dated as of May 3, 2017 (this
“Amendment”), by and between PennyMac Loan Services, LLC. (the “Seller”) and
Royal Bank of Canada (the “Buyer”).

RECITALS

Buyer and Seller are parties to that certain (a) Master Repurchase Agreement,
dated as of September 19, 2016 (as amended, restated, supplemented or otherwise
modified from time to time, the “Existing Repurchase Agreement”; and as further
amended by this Amendment, the “Repurchase Agreement”) and (b) the related
Pricing Side Letter, dated as of September 19, 2016 (as amended, restated,
supplemented or otherwise modified from time to time, the “Pricing Side
Letter”). 

Buyer and Seller have agreed, subject to the terms and conditions of this
Amendment, that the Existing Repurchase Agreement be amended to reflect certain
agreed upon revisions to the terms of the Existing Repurchase Agreement.

Accordingly, Buyer and Seller hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Repurchase
Agreement is hereby amended as follows:

Section 1.    Definitions.  The Existing Repurchase Agreement is hereby amended
by adding the following definitions in their proper alphabetical order:

“USDA Loan” has the meaning set forth in the Pricing Side Letter.

“USDA Loan Guaranty Agreement” means the obligation of the United States to pay
a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor.

Section 2.    Representations and Warranties with Respect to Purchased Mortgage
Loans.  Schedule 1 to the Existing Repurchase Agreement is hereby amended by
deleting subsection (nnn) in its entirety and replacing it with the following:

(nnn)   FHA Mortgage Insurance; VA Loan Guaranty; USDA Loan Guaranty.  With
respect to the FHA Loans, the FHA Mortgage Insurance Contract is or is eligible
to be in full force and effect and there exists no impairment to full recovery
without indemnity to HUD or the FHA under FHA Mortgage Insurance.  With respect
to the VA Loans, the VA Loan Guaranty Agreement is in full force and effect to
the maximum extent stated therein.  With respect to the USDA Loans, the USDA
Loan Guaranty Agreement is in full force and effect to the maximum extent stated
therein. All necessary steps have been taken to keep such guaranty or insurance
valid, binding and enforceable and each is the binding, valid and enforceable
obligation of the FHA, the VA or the USDA, respectively, to the full extent
thereof, without surcharge, set off or defense.  Each FHA Loan, VA Loan and USDA
Loan was originated in accordance with the criteria of an Agency for purchase of
such Mortgage Loans.







--------------------------------------------------------------------------------

 



Section 3.    Conditions Precedent.  This Amendment shall become effective as of
the date hereof (the “Amendment Effective Date”), subject to the satisfaction of
the following conditions precedent:

3.1    Delivered Documents.  On the Amendment Effective Date, the Buyer shall
have received the following documents, each of which shall be satisfactory to
the Buyer in form and substance:

(a)    this Amendment, executed and delivered by a duly authorized officer of
each of the Buyer and the Seller;

(b)    Amendment No. 1 to the Pricing Side Letter, executed and delivered by a
duly authorized officer of each of the Buyer and the Seller; and

(c)    such other documents as the Buyer or counsel to the Buyer may reasonably
request.

Section 4.   Representations and Warranties.    Seller hereby represents and
warrants to the Buyer that it is in compliance with all the terms and provisions
set forth in the Master Repurchase Agreement on its part to be observed or
performed, and that no Event of Default has occurred or is continuing, and
hereby confirms and reaffirms the representations and warranties contained in
Section 11 of the Master Repurchase Agreement.

Section 5.    Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms. 

Section 6.    Counterparts.  This Amendment may be executed in any number of
counterparts, all of which taken together constitutes one and the same
instrument, and each party hereto may execute this Amendment by signing any such
counterpart.  Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

Section 7.    Severability.  Each provision and agreement herein will be treated
as separate and independent from any other provision or agreement herein and
will be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

Section 8.     GOVERNING LAW.  THIS AMENDMENT IS GOVERNED BY THE INTERNAL LAWS
OF THE STATE OF NEW YORK.

[SIGNATURE PAGES FOLLOWS]

 

 

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused their names to be signed hereto by
their respective officers thereunto duly authorized as of the day and year first
above written.

 

ROYAL BANK OF CANADA, as Buyer

 

 

 

By:

/s/ Johnathan King

 

 

Name:   Johnathan King

 

 

Title:     Managing Director

 





Signature Page to Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------

 



 

PennyMac Loan Services, LLC,  

 

as Seller

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:   Pamela Marsh

 

 

Title:     Managing Director, Treasurer

 

Signature Page to Amendment No. 1 to Master Repurchase Agreement

--------------------------------------------------------------------------------